DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,938,982 in view of Cox et al. (US 8,238,531). 
Regarding claims 25, 36 and 47, the patented claims 1 and 12 teach all limitations of the claims 25, 36 and 47, except for the features of wherein the requesting of the log entries and determining of the confidence value occurs by a verification system after the incoming call has been routed to an enterprise to which the incoming is directed. However, Cox et al. (“Cox”) teaches a User 56, such as a bank, and System 50 performed as a verification system, as shown in figure 1. Cox teaches the User 56 receives a telephone call and transmits the telephone call to the System 50 (col.6, lines 45-62). Cox further teaches the System 50 queries one or more of databases via service layer 52 of the System 50, as shown in figure 2. The one or more databases 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein the querying of the log entries and determine of the confidence value by a verification system occurs after the incoming call has directed to the enterprise, as taught by Cox, into view of Spievak in order to verify incoming calls to the enterprise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 25-46 are rejected under 35 U.S.C. 103 as being unpatentable over Spievak et al. (US 2017/0302794 as cited in the previous Office Action) in view of Cox et al. (US 8,238,532).
Regarding claim 25, Spievak et al. (“Spievak”) teaches a method of validating telecommunications comprising:
 	receiving, obtaining, or deriving one or more of: automatic number identification (ANI) data, dialed number information service (DNIS) data, location routing number (LRN) data, jurisdiction information parameter (JIP) data, charge number (CN) data, billing number (BN) data, or timestamp data for an incoming call (i.e., at State 4 of Fig.3, the server 600 receives a call to 800-33-1000 from 805-776-1230 wherein the call comprising call signaling information, such as calling and/or called number; para. [0079]- [0080]);
 	requesting log entries of prior queries from one or more commercial telecommunications routing platform(s) or routing database(s) based on one or more of ANI, DNIS, JIP, LRN, CN, BN, or timestamp data, the queries corresponding to call- routing lookups for toll-free calls (i.e., at State 8 of Fig.3, the data store 900 logged the first query from the server 600; para. [0080] and [0083], then server 600 repeatedly queries the data store 900 with an indication of a spam call from the calling party who had previously received a candidate spam designation in response to a (previous) call in the State 11 of Fig.3; para. [0086]); and
 	determining a confidence value for the incoming toll-free call based on the existence of said log entries and any originating carrier or querying entity information from said log entries (i.e., calls flagged as candidate spam call based on the call history stored in the data store 900; para. [0086], [0091]-[0092] and [0095]-[0098]).
 	It should be noticed that Spievak failed to clearly teach the features of wherein the requesting of the log entries and determining of the confidence value occurs by a verification system after the incoming call has been routed to an enterprise to which the incoming is directed. However, Cox et al. (“Cox”) teaches a User 56, such as a bank, and System 50 performed as a verification system, as shown in figure 1. Cox teaches the User 56 receives a telephone call and transmits the telephone call to the System 50 (col.6, lines 45-62). Cox further teaches the System 50 queries one or more of databases via service layer 52 of the System 50, as shown in figure 2. The one or more databases comprises LNP databases, telephone circuit types databases, Geo-location databases. Cox also teaches the feature of determining whether a specific ANI is currently in a ringing state with the dialed number, etc. (col.7, line 35 through col.8, line 34, col.9, lines 5-27, col.12, line 61 through col.13, line 4, col.13, lines 31-46 and col.13, line 67 – col.14, line 10). Cox finally teaches the feature of determining of confidence value, such as determining credibility of calling party number information of an incoming to the User (col.12, line 55 – col.13, line 6).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein the querying of the log entries and determine of the confidence value by a verification 
	Regarding claim 26, Spievak further teaches the confidence value, such as “not likely spam”, “candidate spam call’, etc. to “spam call’, etc. is adjusted based on responses and/or inputs from agents, short durations of calls, etc., in State 14 of Fig.4 in paragraphs [0089].
 	Regarding claim 27, Spievak further teaches the call signaling to be in a trunk interface SS7 integration or VoIP network SIP-T integration in a form of SIP message, etc. (para. [0032], [0044] and [0060)).
Regarding claim 28, Spievak further teaches the feature of detecting of a call initiated after 30 days from the July 4 and indicating it as a spam call in paragraph [0089] and call receipt time and day, holiday, day of week, etc. in paragraph [0116].
 	Regarding claim 29, Spievak further teaches the feature of the call signaling information further comprising the Jurisdiction information parameters (JIP), a telephone number or ANI, etc. in paragraphs [0060] and [0080].
 	Regarding claim 30, Spievak further teaches the limitations of the claim, such as Verizon or AT&T, etc. as Originating Carrier Number (OCN) less likely to be associated with a fraud call, in paragraph [0045].
 	Regarding claims 31 and 32, Spievak further teaches the feature of the call signaling information comprising the ANI such as telephone numbers of calling party and/or called party. Spievak further teaches the confidence value is adjusted based on the telephone number as a candidate call (para. [0086]), timestamp (i.e., 30 days after July 4) in paragraph [0089].

Regarding claim 35, Spievak further teaches additional internal and external call data store queries to be invoked for processing the 1-800 call in paragraph [0086].
	Regarding claim 36, Spievak teaches a non-transitory computer readable media comprising logic for validating telecommunications, the logic when executed by one or more processor configured to:
 	receive, obtain, or derive one or more of: automatic number identification (ANI) data, dialed number information service (DNIS) data, location routing number (LRN) data, jurisdiction information parameter (JIP) data, charge number (CN) data, billing number (BN) data, or timestamp data for an incoming toll-free call (i.e., at State 4 of Fig.3, the server 600 receives a call to 800-33-1000 from 805-776-1230 wherein the call comprising call signaling information, such as calling and/or called number; para. [0079]- [0080]);
 	request log entries of prior queries from one or more commercial telecommunications routing platform(s) or routing database(s) based on one or more of ANI, DNIS, JIP, LRN, CN, BN, or timestamp data, the queries corresponding to call- routing lookups for toll-free calls (i.e., at State 8 of Fig.3, the data store 900 logged the first query from the server 600; para. [0080] and [0083], then server 600 repeatedly queries the data store 900 with an indication of a spam call from the calling party who had previously received a candidate spam designation in response to a (previous) call in the State 11 of Fig.3; para. [0086], [0091]-[0092] and [0095]-[0098]); and
(i.e., calls flagged as candidate spam call based on the call history stored in the data store 900; para. [0086]).
	It should be noticed that Spievak failed to clearly teach the features of wherein the requesting of the log entries and determining of the confidence value at a verification system occurs after the incoming call has been routed to an enterprise to which the incoming is directed. However, Cox teaches a User 56, such as a bank, and System 50 performed as a verification system, as shown in figure 1. Cox teaches the User 56 receives a telephone call and transmits the telephone call to the System 50 (col.6, lines 45-62). Cox further teaches the System 50 queries one or more of databases via service layer 52 of the System 50, as shown in figure 2. The one or more databases comprises LNP databases, telephone circuit types databases, Geo-location databases. Cox also teaches the feature of determining whether a specific ANI is currently in a ringing state with the dialed number, etc. (col.7, line 35 through col.8, line 34, col.9, lines 5-27, col.12, line 61 through col.13, line 4, col.13, lines 31-46 and col.13, line 67 – col.14, line 10). Cox finally teaches the feature of determining of confidence value, such as determining credibility of calling party number information of an incoming to the User (col.12, line 55 – col.13, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein the querying of the log entries and determine of the confidence value by a verification 
	Regarding claim 37, Spievak further teaches the confidence value, such as “not likely spam”, “candidate spam call’, etc. to “spam call’, etc. is adjusted based on responses and/or inputs from agents, short durations of calls, etc., in State 14 of Fig.4 in paragraphs [0089].
 	Regarding claim 38, Spievak further teaches the call signaling to be in a trunk interface SS7 integration or VoIP network SIP-T integration in a form of SIP message, etc. (para. [0032], [0044] and [0060)).
 	Regarding claim 39, Spievak further teaches the feature of detecting of a call initiated after 30 days from the July 4 and indicating it as a spam call in paragraph [0089] and call receipt time and day, holiday, day of week, etc. in paragraph [0116].
 	Regarding claim 40, Spievak further teaches the feature of the call signaling information further comprising the Jurisdiction information parameters (JIP), a telephone number or ANI, etc. in paragraphs [0060] and [0080].
 	Regarding claim 41, Spievak further teaches the limitations of the claim, such as Verizon or AT&T, etc. as Originating Carrier Number (OCN) less likely to be associated with a fraud call, in paragraph [0045].
Regarding claims 42 and 43, Spievak further teaches the feature of the call signaling information comprising the ANI such as telephone numbers of calling party and/or called party. Spievak further teaches the confidence value is adjusted based on the telephone number as a candidate call (para. [0086]), timestamp (i.e., 30 days after July 4) in paragraph [0089].

 	Regarding claim 46, Spievak further teaches additional internal and external call data store queries to be invoked for processing the 1-800 call in paragraph [0086].

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (US 2018/0324297 as cited in the previous Office Action) in view of Cox et al. (US 8,238,532).
 	Regarding claim 47, Kent et al. (“Kent”) teaches a computer-implemented method comprising: 
directing an incoming call to an enterprise according to call signaling and call data for the incoming call (i.e., an incoming call initiated from a calling point device 302, as shown in figure 3, para. [0067] and routed to an endpoint communication device 204, as shown in figure 2; para. [0103]); 
querying one or more databases for one or more log entries of prior calls associated with at least one of the call signaling and the call data (i.e., a call handler engine 208 of the endpoint communication device transmits a query for reputation information to risk assessment system 212, para. [0124]; and wherein the information included calling number, called telephone number, etc. as call signaling and call data; para. [0103]); and 
determining a confidence value for the incoming call based upon one or more factors, the one or more factors including the one or more log entries being identified in the one or more databases (i.e., determining a computation score or a level of risk associated with the incoming call based on a category presenting call log records of previous calls; para. [0126]-[0127]).
It should be noticed that Kent teaches the endpoint communication device transmits a query for reputation information to risk assessment system 212, as discussed above. Kent failed to teach the feature of querying of the log entries by a verification system occurs after the incoming call has been directed to the enterprise. However, Cox teaches a User 56, such as a bank, and System 50 performed as a verification system, as shown in figure 1. Cox teaches the User 56 receives a telephone call and transmits the telephone call to the System 50 (col.6, lines 45-62). Cox further teaches the System 50 queries one or more of databases via service layer 52 of the System 50, as shown in figure 2. The one or more databases comprises LNP databases, telephone circuit types databases, Geo-location databases. Cox also teaches the feature of determining whether a specific ANI is currently in a ringing state with the dialed number, etc. (col.7, line 35 through col.8, line 34, col.9, lines 5-27, col.12, line 61 through col.13, line 4, col.13, lines 31-46 and col.13, line 67 – col.14, line 10). Cox finally teaches the feature of determining of confidence value, such as determining credibility of calling party number information of an incoming to the User (col.12, line 55 – col.13, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein the querying of the log entries and determine of the confidence value by a verification system occurs after the incoming call has directed to the enterprise, as taught by Cox, into view of Kent in order to verify incoming calls to the enterprise.

Claims 48-57 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (US 2018/0324297) in view of Cox et al. (US 8,238,532) as applied to claim 47 above, and further in view of Spievak et al. (US 2017/0302794).
 	Regarding claim 48, Kent further teaches the feature of processing an update model based on new call log record in order to determine the computation score more accuracy. Kent failed to clearly teach the feature of wherein said confidence value is adjusted based on call routing information obtained from call signaling. However, Spievak teaches the confidence value, such as “not likely spam”, “candidate spam call’, etc. to “spam call’, etc. is adjusted based on responses and/or inputs from agents, short durations of calls, etc., in State 14 of Fig.4 in paragraphs [0089].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the feature of processing an update model based on new call log record in order to determine the computation score more accuracy. Kent failed to clearly teach the feature of wherein said confidence value is adjusted based on call routing information obtained from call signaling, as taught by Spievak, into view of Kent in order to validate the telecommunications more accuracy.
 	Regarding claim 49, Spievak further teaches the call signaling to be in a trunk interface SS7 integration or VoIP network SIP-T integration in a form of SIP message, etc. (para. [0032], [0044] and [0060)).
 	Regarding claim 50, Spievak further teaches the feature of detecting of a call initiated after 30 days from the July 4 and indicating it as a spam call in paragraph [0089] and call receipt time and day, holiday, day of week, etc. in paragraph [0116].

 	Regarding claim 52, Spievak further teaches the limitations of the claim, such as Verizon or AT&T, etc. as Originating Carrier Number (OCN) less likely to be associated with a fraud call, in paragraph [0045].
 	Regarding claims 53 and 54, Spievak further teaches the feature of the call signaling information comprising the ANI such as telephone numbers of calling party and/or called party. Spievak further teaches the confidence value is adjusted based on the telephone number as a candidate call (para. [0086]), timestamp (i.e., 30 days after July 4) in paragraph [0089].
 	Regarding claims 55 and 56, Spievak further teaches the limitations of the claim, such as detection of recorded announcement and/or phrase which has previously been detected on a spam call, etc. in paragraph [0089].
 	Regarding claim 57, Spievak further teaches additional internal and external call data store queries to be invoked for processing the 1-800 call in paragraph [0086].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Jakobsson (US 10,674,009) teaches a verification system, as shown in figure 1, being queried by a callee about an incoming call initiated from a calling party after the incoming call has been reached or routed to the callee.
Response to Arguments
Applicant’s arguments with respect to claims 25-57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

	Any response to this final action should be mailed to:
		Box AF
			Commissioner of Patents and Trademarks
			Washington, D.C. 20231

		Or faxed to:
			(703) 872-9314 or (571) 273-8300 (for formal communications; 
 			Please mark “EXPEDITED PROCEDURE”)

		Or:
If it is an informal or draft communication, please label 			 “PROPOSED” or “DRAFT”)

		Hand Carry Deliveries to:
			Customer Service Window
			(Randolph Building)
			401 Dulany Street
 			Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
Date: March 2022